


EXHIBIT 10.15

 

CF INDUSTRIES HOLDINGS, INC.

 

2005 EQUITY AND INCENTIVE PLAN

 

 

As amended by the Compensation
Committee of the Board of Directors
on December 13, 2007

 

--------------------------------------------------------------------------------


 

CF INDUSTRIES HOLDINGS, INC.

 

2005 EQUITY AND INCENTIVE PLAN

 

Section

 

 

 

Page

1.

 

Purpose; Types of Awards; Construction

 

1

 

 

 

 

 

2.

 

Definitions

 

1

 

 

 

 

 

3.

 

Administration

 

6

 

 

 

 

 

4.

 

Eligibility

 

6

 

 

 

 

 

5.

 

Stock Subject to the Plan

 

7

 

 

 

 

 

6.

 

Specific Terms of Awards

 

8

 

 

 

 

 

7.

 

Change in Control Provisions

 

12

 

 

 

 

 

8.

 

General Provisions

 

12

 

--------------------------------------------------------------------------------


 

CF INDUSTRIES HOLDINGS, INC.

 

2005 EQUITY AND INCENTIVE PLAN

 

1.             Purpose; Types of Awards; Construction.

 

The purpose of the CF INDUSTRIES HOLDINGS, INC. 2005 Equity and Incentive Plan
(the “Plan”) is to promote the interests of the Company and its Subsidiaries and
the stockholders of the Company by providing officers, employees, consultants
and independent contractors (including non-employee directors) of the Company
and its Subsidiaries with appropriate incentives and rewards to encourage them
to enter into and continue in the employ or service of the Company or its
Subsidiaries, to acquire a proprietary interest in the long-term success of the
Company and to reward the performance of individuals in fulfilling their
personal responsibilities for long-range and annual achievements. The Plan
provides for the grant of options (including “incentive stock options” and
“nonqualified stock options”), stock appreciation rights, restricted stock,
restricted stock units and other stock- or cash-based awards.  The Plan is
designed so that Awards granted hereunder intended to comply with the
requirements for “performance-based compensation” under Section 162(m) of the
Code may comply with such requirements, and the Plan and Awards shall be
interpreted in a manner consistent with such requirements.  Notwithstanding any
provision of the Plan, to the extent that any Award would be subject to
Section 409A of the Code, no such Award may be granted if it would fail to
comply with the requirements set forth in Section 409A of the Code and any
regulations or guidance promulgated thereunder.

 

2.             Definitions.

 

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)           “Annual Incentive Program” means the program described in
Section 6(c) hereof.

 

(b)           “Award” means any Option, SAR, Restricted Stock, Restricted Stock
Unit or Other Stock-Based Award or Other Cash-Based Award granted under the
Plan.

 

(c)           “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.

 

(d)           “Board” means the Board of Directors of the Company.

 

(e)           A “Change in Control” shall be deemed to have occurred if an event
set forth in any one of the following paragraphs shall have occurred:

 

(i)            any Person is or becomes the Beneficial Owner (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by

 

--------------------------------------------------------------------------------


 

such Person any securities acquired directly from the Company or any of its
affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or

 

(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving on the Board: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or;

 

(iii)          there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation,
other than a merger or consolidation immediately following which the individuals
who comprise the Board immediately prior thereto constitute at least a majority
of the Board of the entity surviving such merger or consolidation or, if the
Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof; or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than (a) a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (b) other than a sale or disposition by the Company of all
or substantially all of the Company’s assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or, if such entity is a subsidiary, the ultimate parent thereof.

 

(a)       Notwithstanding the foregoing, (1) a “Change in Control” shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which the holders of the
common

 

2

--------------------------------------------------------------------------------


 

stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (2) a
“Change in Control” shall not occur for purposes of the Plan as result of the
initial public offering of the common stock of CF Industries Holdings, Inc. or
any transactions or events contemplated by such offering.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(g)           “Committee” shall mean, at the discretion of the Board, a
Committee of the Board, which shall consist of two or more persons, each of
whom, unless otherwise determined by the Board, is an “outside director” within
the meaning of Section 162(m) of the Code and a “nonemployee director” within
the meaning of Rule 16b-3.

 

(h)           “Company” means CF INDUSTRIES HOLDINGS, INC., a corporation
organized under the laws of the State of Delaware, or any successor corporation.

 

(i)            “Covered Employee” shall have the meaning set forth in
Section 162(m)(3) of the Code.

 

(j)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.

 

(k)           “Fair Market Value” means, with respect to Stock or other
property, the fair market value of such Stock or other property determined by
such methods or procedures as shall be established from time to time by the
Committee.  Unless otherwise determined by the Committee in good faith, the per
share Fair Market Value of Stock as of a particular date shall mean (i) the mean
between the highest and lowest reported sales price per share of Stock on the
national securities exchange on which the Stock is principally traded, for the
last preceding date on which there was a sale of such Stock on such exchange, or
(ii) if the shares of Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Stock in such
over-the-counter market for the last preceding date on which there was a sale of
such Stock in such market, or (iii) if the shares of Stock are not then listed
on a national securities exchange or traded in an over-the-counter market, such
value as the Committee, in its sole discretion, shall determine.

 

(l)            “Grantee” means an employee, consultants or independent
contractor (including non-employee director) of the Company or any Subsidiary of
the Company that has been granted an Award under the Plan.

 

(m)          “Initial Public Offering” means the initial public offering of the
shares of Stock of the Company.

 

3

--------------------------------------------------------------------------------


 

(n)           “ISO” means any Option intended to be and designated as an
incentive stock option within the meaning of Section 422 of the Code.

 

(o)           “Long Term Incentive Program” means the program described in
Section 6(b) hereof.

 

(p)           “NQSO” means any Option that is not designated as an ISO.

 

(q)           “Option” means a right, granted to a Grantee under
Section 6(b)(i), to purchase shares of Stock.  An Option may be either an ISO or
an NQSO.

 

(r)            “Other Cash-Based Award” means cash awarded under the Annual
Incentive Program or the Long Term Incentive Program, including cash awarded as
a bonus or upon the attainment of Performance Goals or otherwise as permitted
under the Plan.

 

(s)           “Other Stock-Based Award” means a right or other interest granted
to a Grantee under the Annual Incentive Program or the Long Term Incentive
Program that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Stock, including but not
limited to (i) unrestricted Stock awarded as a bonus or upon the attainment of
Performance Goals or otherwise as permitted under the Plan, and (ii) a right
granted to a Grantee to acquire Stock from the Company containing terms and
conditions prescribed by the Committee.

 

(t)            “Performance Goals” means performance goals based on the
attainment by the Company or any Subsidiary of the Company (or any division or
business unit of such entity) of performance goals pre-established by the
Committee, based on one or more of the following criteria (as determined in
accordance with generally accepted accounting principles): (1) return on total
stockholder equity; (2) earnings per share of Company Stock; (3) net income
(before or after taxes); (4) earnings before any or all of interest, taxes,
minority interest, depreciation and amortization; (5) sales or revenues;
(6) return on assets, capital or investment; (7) market share; (8) cost
reduction goals; (9) budget comparisons; (10) implementation or completion of
critical projects or processes; (11) the formation of joint ventures, research
or development collaborations, or the completion of other corporate
transactions; and (12) any combination of, or a specified increase in, any of
the foregoing. The performance goals may be based upon the attainment of
specified levels of performance under one or more of the measures described
above relative to the performance of other entities. To the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for stockholder approval), the Committee may designate
additional business criteria on which the performance goals may be based or
adjust, modify or amend the aforementioned business criteria.  Performance Goals
may include a threshold level of performance below which no Award will be
earned, a level of performance at which the target amount of an Award will be
earned and a level of performance at which the maximum amount of the Award will
be earned.  The Committee shall have the authority to make equitable adjustments
to the Performance Goals in recognition of unusual or non-recurring events
affecting the Company or any Subsidiary of the Company or the

 

4

--------------------------------------------------------------------------------


 

financial statements of the Company or any Subsidiary of the Company, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.

 

(u)           “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (1) the Company or any Subsidiary
Corporation, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary Corporation, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(v)           “Plan” means this CF INDUSTRIES HOLDINGS, INC. 2005 Equity and
Incentive Plan, as amended from time to time.

 

(w)          “Restricted Stock” means an Award of shares of Stock to a Grantee
under Section 6(b)(iii) that may be subject to certain restrictions and to a
risk of forfeiture.

 

(x)            “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iv) to receive Stock or cash at the end of a specified deferral
period, which right may be conditioned on the satisfaction of specified
performance or other criteria.

 

(y)           “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

 

(z)            “Stock” means shares of the common stock, par value $0.01 per
share, of the Company.

 

(aa)         “Stock Appreciation Right” or “SAR” means the right, granted to a
Grantee under Section 6(b)(ii), to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right.

 

(bb)         “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

(cc)         “Total Authorized Shares” shall have the meaning set forth in
Section 5 of the Plan.

 

5

--------------------------------------------------------------------------------


 

3.             Administration.

 

The Plan shall be administered by the Committee.  The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan, including, without limitation, the
authority to grant Awards; to determine the persons to whom and the time or
times at which Awards shall be granted; to determine the type and number of
Awards to be granted, the number of shares of Stock to which an Award may relate
and the terms, conditions, restrictions and performance criteria relating to any
Award; to determine Performance Goals no later than such time as required to
ensure that an underlying Award which is intended to comply with the
requirements of Section 162(m) of the Code so complies; and to determine
whether, to what extent, and under what circumstances an Award may be settled,
cancelled, forfeited, exchanged, or surrendered; to make adjustments in the
terms and conditions of, and the Performance Goals (if any) included in, Awards;
to construe and interpret the Plan and any Award; to prescribe, amend and
rescind rules and regulations relating to the Plan; to determine the terms and
provisions of the Award Agreements (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. Notwithstanding the foregoing, neither the
Board, the Committee nor their respective delegates shall have the authority to
reprice (or cancel and regrant) any Option or, if applicable, other Award at a
lower exercise, base or purchase price without first obtaining the approval of
the Company’s stockholders.

 

All determinations of the Committee shall be made by a majority of its members
either present in person or participating by conference telephone at a meeting
or by written consent.  The Committee may delegate to one or more of its members
or to one or more agents such administrative duties as it may deem advisable,
and the Committee or any person to whom it has delegated duties as aforesaid may
employ one or more persons to render advice with respect to any responsibility
the Committee or such person may have under the Plan.  All decisions,
determinations and interpretations of the Committee shall be final and binding
on all persons, including but not limited to the Company, any Subsidiary of the
Company, or Grantee (or any person claiming any rights under the Plan from or
through any Grantee) and any stockholder.

 

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder. Notwithstanding anything to the contrary continued herein, prior to
the consummation of the  Initial Public Offering, all Committee action may be
taken by the Board.

 

4.             Eligibility.

 

Awards may be granted to executive officers and other key employees, consultants
and independent contractors (including non-employee directors) of the

 

6

--------------------------------------------------------------------------------


 

Company or its Subsidiaries, including officers and directors who are employees,
and to key consultants to the Company or its Subsidiaries.  In determining the
persons to whom Awards shall be granted and the number of shares to be covered
by each Award, the Committee shall take into account the duties of the
respective persons, their present and potential contributions to the success of
the Company or its Subsidiaries and such other factors as the Committee shall
deem relevant in connection with accomplishing the purposes of the Plan.

 

5.             Stock Subject to the Plan.

 

The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be 8,250,000 shares of Stock, subject to adjustment as provided
herein (“Total Authorized Shares”).  Subject to adjustment as provided herein,
no more than (1) 2,887,500 Shares may be awarded under the Plan in the aggregate
in respect of Awards other than Options and SARs, (2) 1,237,500 Shares may be
made subject to Options or SARs awarded to an individual in a single calendar
year, and (3) 618,750 Shares may be made subject to stock-based awards other
than Options (including SARs, Restricted Stock and Restricted Stock Units or
Other Stock-Based Awards denominated in shares of Stock) to an individual in a
single calendar year.  Determinations made in respect of the limitations set
forth in the immediately preceding sentence shall be made in a manner consistent
with Section 162(m) of the Code.  Such shares may, in whole or in part, be
authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise.  If any shares subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award terminates or expires without a
distribution of shares to the Grantee, or if shares of stock are surrendered or
withheld as payment of either the exercise price of an Award and/or withholding
taxes in respect of an Award, the shares of stock with respect to such Award
shall, to the extent of any such forfeiture, cancellation, exchange, surrender,
withholding, termination or expiration, again be available for Awards under the
Plan.  Upon the exercise of any Award granted in tandem with any Awards such
related Awards shall be cancelled to the extent of the number of shares of Stock
as to which the Award is exercised and, notwithstanding the foregoing, such
number of shares shall no longer be available for Awards under the Plan.

 

In the event of a dividend (other than a normal cash dividend) or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, or share exchange, or other similar
corporate transaction or event which affects the Stock, the Committee shall
appropriately adjust the number and kind of shares of Stock or other property
(including cash) that may thereafter be issued in connection with new Awards and
shall also adjust, in each case in order to prevent dilution or enlargement of
the rights of Grantees under the Plan, (i) the number and kind of shares of
Stock or other property (including cash) issued or issuable in respect of
outstanding Awards, (ii) the exercise price, grant price, or purchase price
relating to any outstanding Award (provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code); and
(iii) if applicable and to the extent the Committee determines to be
appropriate, the Performance Goals applicable to outstanding Awards.  The
Committee

 

7

--------------------------------------------------------------------------------


 

shall have the authority to determine the specific adjustments that shall be
made in each case in order to achieve the objectives stated in the preceding
sentence.  The decision of the Committee regarding any such adjustment shall be
final, binding and conclusive.

 

6.             Specific Terms of Awards.

 

(a)           General.  The term of each Award shall be for such period as may
be determined by the Committee.  Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or any Subsidiary
of the Company upon the grant, maturation, or exercise of an Award may be made
in such forms as the Committee shall determine at the date of grant or
thereafter, including, without limitation, cash, Stock, or other property, and
may be made in a single payment or transfer, in installments, or on a deferred
basis.  The Committee may make rules relating to installment or deferred
payments with respect to Awards, including the rate of interest to be credited
with respect to such payments.  In addition to the foregoing, the Committee may
impose on any Award or the exercise thereof, at the date of grant or thereafter,
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine.

 

(b)           Long Term Incentive Program.  Under the Long Term Incentive
Program, the Committee is authorized to grant the Awards described in this
Section 6(b), under such terms and conditions as deemed by the Committee to be
consistent with the purposes of the Plan.  Such Awards may be granted with value
and payment contingent upon Performance Goals.  Each Award granted under the
Long Term Incentive Program shall be evidenced by an Award Agreement containing
such terms and conditions applicable to such Award as the Committee shall
determine at the date of grant or thereafter.

 

(i)            Options.  The Committee is authorized to grant Options to
Grantees on the following terms and conditions:

 

(A)          Type of Award.  The Award Agreement evidencing the grant of an
Option under the Plan shall designate the Option as an ISO or an NQSO.

 

(B)           Exercise Price.  The exercise price per share of Stock purchasable
under an Option shall be determined by the Committee, but in no event shall the
exercise price of any Option be less than the Fair Market Value of a share of
Stock on the date of grant of such Option.  The exercise price for Stock subject
to an Option may be paid in cash or by an exchange of Stock previously owned by
the Grantee, through a “broker cashless exercise” procedure approved by the
Committee, a combination of the above, or any other method approved the
Committee, in any case in an amount having a combined value equal to such
exercise price.

 

8

--------------------------------------------------------------------------------


 

(C)           Term and Exercisability of Options.  Unless the Committee
determines otherwise, the date on which the Committee adopts a resolution
expressly granting an Option shall be considered the day on which such Option is
granted.  Options shall be exercisable over the exercise period (which shall not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Agreement; provided,
that the Committee shall have the authority to accelerate the exercisability of
any outstanding Option at such time and under such circumstances as it, in its
sole discretion, deems appropriate.  An Option may be exercised to the extent of
any or all full shares of Stock as to which the Option has become exercisable,
by giving written notice of such exercise to the Committee or its designated
agent.

 

(D)          Termination of Employment, etc.  An Option may not be exercised
unless the Grantee is then a director of, in the employ of, or then maintains an
independent contractor relationship with, the Company or a Subsidiary of the
Company, and unless the Grantee has remained continuously so employed, or
continuously maintained such a relationship, since the date of grant of the
Option; provided, that the Award Agreement may contain provisions extending the
exercisability of Options, in the event of specified terminations, to a date not
later than the expiration date of such Option.

 

(E)           Other Provisions.  Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion or as may be required by applicable law.

 

(ii)           SARs.  The Committee is authorized to grant SARs to Grantees on
the following terms and conditions:

 

(A)          In General.  SARs may be granted independently or in tandem with an
Option. Unless the Committee determines otherwise, a SAR (1) granted in tandem
with an NQSO may be granted at the time of grant of the related NQSO or at any
time thereafter or (2) granted in tandem with an ISO may only be granted at the
time of grant of the related ISO.  A SAR granted in tandem with an Option shall
be exercisable only to the extent the underlying Option is exercisable.  Payment
of an SAR may be made in cash, Stock, or property as specified in the Award
Agreement or determined by the Committee.

 

9

--------------------------------------------------------------------------------


 

(B)           SARs.  A SAR shall confer on the Grantee a right to receive an
amount with respect to each share subject thereto, upon exercise thereof, equal
to the excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine).

 

(iii)          Restricted Stock.  The Committee is authorized to grant
Restricted Stock to Grantees on the following terms and conditions:

 

(A)          Issuance and Restrictions.  Restricted Stock shall be subject to
such restrictions on transferability and other restrictions, if any, as the
Committee may impose at the date of grant or thereafter, which restrictions may
lapse separately or in combination at such times, under such circumstances, in
such installments, or otherwise, as the Committee may determine; provided that,
except as provided in Section 7, any such restrictions that are based only on
continued employment for a specified period of time shall not lapse less than
one year after the date of grant of the Award.  The Committee may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of Performance Goals.  Except to the extent restricted under
the Award Agreement relating to the Restricted Stock, a Grantee granted
Restricted Stock shall have all of the rights of a stockholder including,
without limitation, the right to vote Restricted Stock and the right to receive
dividends thereon.

 

(B)           Forfeiture.  Upon termination of employment with or service to the
Company or any Subsidiary of the Company, during the applicable restriction
period, Restricted Stock shall be forfeited; provided, that the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will be waived in whole or in part in the event of terminations
resulting from specified causes, and the Committee may in other cases waive in
whole or in part the forfeiture of Restricted Stock.

 

(C)           Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Grantee, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.

 

10

--------------------------------------------------------------------------------


 

(D)          Dividends.  Dividends paid on Restricted Stock shall be either paid
at the dividend payment date in cash or in shares of unrestricted Stock having a
Fair Market Value equal to the amount of such dividends.  Stock distributed in
connection with a stock split or stock dividend, and other property distributed
as a dividend, shall be subject to restrictions and a risk of forfeiture to the
same extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.

 

(iv)          Restricted Stock Units.  The Committee is authorized to grant
Restricted Stock Units to Grantees, subject to the following terms and
conditions:

 

(A)          Award and Restrictions.  Delivery of Stock or cash, as determined
by the Committee, will occur upon expiration of the deferral period specified
for Restricted Stock Units by the Committee.  The Committee may place
restrictions on Restricted Stock that shall lapse, in whole or in part, only
upon the attainment of Performance Goals; provided that, except as provided in
Section 7, any such restrictions that are based only on continued employment for
a specified period of time shall not lapse less than one year after the date of
grant of the Award.

 

(B)           Forfeiture.  Upon termination of employment with or service to the
Company or any Subsidiary of the Company, during the applicable deferral period
or portion thereof to which forfeiture conditions apply, or upon failure to
satisfy any other conditions precedent to the delivery of Stock or cash to which
such Restricted Stock Units relate, all Restricted Stock Units and any accrued
but unpaid dividend equivalents that are then subject to deferral or restriction
shall be forfeited; provided, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock Units
will be waived in whole or in part in the event of termination resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock Units.

 

(v)           Other Stock- or Cash-Based Awards.  The Committee is authorized to
grant Awards to Grantees in the form of Other Stock-Based Awards or Other
Cash-Based Awards, as deemed by the Committee to be consistent with the purposes
of the Plan.  Awards granted pursuant to this paragraph may be granted with
value and payment contingent upon Performance Goals, so long as such goals
relate to periods of performance in excess of one calendar year.  The Committee
shall determine the terms and conditions of such Awards at the date of

 

11

--------------------------------------------------------------------------------


 

grant or thereafter.  The maximum value of the aggregate payment that any
Grantee may receive with respect to Other Cash-Based Awards pursuant to this
Section 6(b)(v) in respect of any annual performance period is $3,000,000 and
for any other performance period in excess of one year, such amount multiplied
by a fraction, the numerator of which is the number of months in the performance
period and the denominator of which is twelve.  Payments earned hereunder may be
decreased or, with respect to any Grantee who is not a Covered Employee,
increased in the sole discretion of the Committee based on such factors as it
deems appropriate.  No payment shall be made to a Covered Employee prior to the
certification by the Committee that the Performance Goals have been attained. 
The Committee may establish such other rules applicable to the Other Stock- or
Cash-Based Awards to the extent not inconsistent with Section 162(m) of the
Code.

 

(c)           Annual Incentive Program.  The Committee is authorized to grant
Awards to Grantees pursuant to the Annual Incentive Program, under such terms
and conditions as deemed by the Committee to be consistent with the purposes of
the Plan.  The maximum value of the aggregate payment that any Grantee may
receive under the Annual Incentive Program in respect of any calendar year is
$3,000,000.  Payments earned hereunder may be decreased or, with respect to any
Grantee who is not a Covered Employee, increased in the sole discretion of the
Committee based on such factors as it deems appropriate.  No payment shall be
made to a Covered Employee prior to the certification by the Committee that the
Performance Goals have been attained.  The Committee may establish such other
rules applicable to the Annual Incentive Program to the extent not inconsistent
with Section 162(m) of the Code.

 

7.             Change in Control Provisions.

 

Unless otherwise determined by the Committee and evidenced in an Award
Agreement, in the event of a Change of Control:

 

(a)           any Award carrying a right to exercise that was not previously
vested and exercisable shall become fully vested and exercisable; and

 

(b)           the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any other Award granted under the Plan shall
lapse and such Awards shall be deemed fully vested, and any performance
conditions imposed with respect to Awards shall be deemed to be fully achieved.

 

8.             General Provisions.

 

(a)           Nontransferability.  Unless otherwise determined by the Committee,
Awards shall not be transferable by a Grantee except by will or the laws of
descent and distribution and shall be exercisable during the lifetime of a
Grantee only by such Grantee or his guardian or legal representative.

 

12

--------------------------------------------------------------------------------


 

(b)           No Right to Continued Employment, etc.  Nothing in the Plan or in
any Award, any Award Agreement or other agreement entered into pursuant hereto
shall confer upon any Grantee the right to continue in the employ or service of
the Company or Subsidiary of the Company or to be entitled to any remuneration
or benefits not set forth in the Plan or such Award Agreement or other agreement
or to interfere with or limit in any way the right of the Company or any such
Subsidiary to terminate such Grantee’s employment or independent contractor
relationship.

 

(c)           Taxes.  The Company or any Subsidiary of the Company is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award. 
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.  The Committee may provide in the Award Agreement
that in the event that a Grantee is required to pay any amount to be withheld in
connection with the issuance of shares of Stock in settlement or exercise of an
Award, the Grantee shall or may satisfy such obligation (in whole or in part) by
electing to have a portion of the shares of Stock to be received upon settlement
or exercise of such Award equal to the minimum amount required to be withheld.

 

(d)           Stockholder Approval; Amendment and Termination.

 

(i)            The Plan shall take effect upon its adoption by the Board.

 

(ii)           The Board may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part; provided, however, that
unless otherwise determined by the Board, an amendment that requires stockholder
approval in order for the Plan to continue to comply with Section 162(m) or any
other law, regulation or stock exchange requirement shall not be effective
unless approved by the requisite vote of stockholders.  Notwithstanding the
foregoing, no amendment to or termination of the Plan shall affect adversely any
of the rights of any Grantee, without such Grantee’s consent, under any Award
theretofore granted under the Plan.  Moreover, the Company reserves the right to
cancel, amend, terminate, suspend, or otherwise change outstanding Awards under
the Annual Incentive Program for any reason at any time before, during or after
the calendar year to which an Award relates, upon authorization of the Board. 
The Committee may expand, reduce or otherwise change any and all opportunities,
Awards, and any and all financial factors, or financial measures used in
outstanding Awards under the Annual Incentive Program for any reason at any time
before, during or after the calendar year to which an Award relates.  All
changes described in this paragraph are at the sole discretion of the Board
and/or

 

13

--------------------------------------------------------------------------------


 

the Committee, may be made at any time, and may have a retroactive effective
date.

 

(e)           Expiration of Plan.  Unless earlier terminated by the Board
pursuant to the provisions of the Plan, the Plan shall expire on the tenth
anniversary of the date of the Plan’s adoption by the Board.  No Awards shall be
granted under the Plan after such expiration date.  The expiration of the Plan
shall not affect adversely any of the rights of any Grantee, without such
Grantee’s consent, under any Award theretofore granted.

 

(f)            Deferrals.  The Committee shall have the authority to establish
such procedures and programs that it deems appropriate to provide Grantees with
the ability to defer receipt of cash, Stock or other property payable with
respect to Awards granted under the Plan.

 

(g)           No Rights to Awards; No Stockholder Rights.  No Grantee shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees.   Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares or the issuance of shares to him in
book-entry form.

 

(h)           Unfunded Status of Awards.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation.  With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.

 

(i)            No Fractional Shares.  No fractional shares of Stock shall be
required to be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards, or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(j)            Regulations and Other Approvals.

 

(i)            The obligation of the Company to sell or deliver Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

(ii)           Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary

 

14

--------------------------------------------------------------------------------


 

or desirable as a condition of, or in connection with, the grant of an Award or
the issuance of Stock, no such Award shall be granted or payment made or Stock
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Committee.

 

(iii)          In the event that the disposition of Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Stock
shall be restricted against transfer to the extent required by the Securities
Act or regulations thereunder, and the Committee may require a Grantee receiving
Stock pursuant to the Plan, as a condition precedent to receipt of such Stock,
to represent to the Company in writing that the Stock acquired by such Grantee
is acquired for investment only and not with a view to distribution.

 

(iv)          The Committee may require a Grantee receiving Stock pursuant to
the Plan, as a condition precedent to receipt of such Stock, to enter into a
stockholder agreement or “lock-up” agreement in such form as the Committee shall
determine is necessary or desirable to further the Company’s interests.

 

(k)           Governing Law.  The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.

 

15

--------------------------------------------------------------------------------
